

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT
This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 14, 2019, by and among OXFORD FINANCE LLC (“Oxford”) as
collateral agent (in such capacity, “Collateral Agent”), the Lenders listed on
Schedule 1.1 of the Loan Agreement or otherwise a party thereto from time to
time including, without limitation, Oxford in its capacity as a Lender, and
SILICON VALLEY BANK (in such capacity, each a “Lender” and collectively,
“Lenders”), and HALOZYME THERAPEUTICS, INC., a Delaware corporation (“Parent”),
and HALOZYME, INC., a California corporation (“Halozyme” and together with
Parent, individually and collectively, jointly and severally, “Borrower”).
RECITALS
A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of June 7, 2016 (as amended by that certain Consent,
Release, and First Amendment to Loan and Security Agreement, dated as of
December 21, 2016, and that certain Consent, Release, and Second Amendment to
Loan and Security Agreement, dated as of November 21, 2017, and as may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”). Lenders have extended credit to Borrower for the purposes permitted
in the Loan Agreement.
B.    Borrower, the Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Loan Agreement.
2.    Clause (k) of the definition of “Permitted Indebtedness” in Section
13.1(Definitions) is amended in its entirety and replaced with the following:
“(k)    unsecured Indebtedness in respect of corporate credit card programs
(including American Express®, Visa® and MasterCard® products) in an aggregate
principal amount not to exceed Two Million Dollars ($2,000,000) in the aggregate
at any time;”









--------------------------------------------------------------------------------




3.    Limitation of Amendment.
3.1    The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (A) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (A) otherwise prejudice any
right or remedy which Collateral Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
4.1    Immediately after giving effect to this Amendment (A) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (A) no Event of
Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower most recently delivered to
Collateral Agent and Lenders are true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment do not and will not contravene (A) any material Requirement of
Law binding on or affecting Borrower, (A) any material agreement by which
Borrower is bound in a manner that constitutes an event of default thereunder,
(A) any order, judgment or decree of any court or other governmental or public
body or authority, or subdivision thereof, binding on Borrower, or (A) the
organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority,


2



--------------------------------------------------------------------------------




or subdivision thereof, binding on Borrower, except as already has been obtained
or made or is being obtained pursuant to Section 6.1(b) of the Loan Agreement;
and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of this Amendment
by facsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.
6.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of this Amendment.
7.    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.
[Balance of Page Intentionally Left Blank]




























3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
COLLATERAL AGENT:
OXFORD FINANCE LLC
By: /s/ Colette H. Featherly
Name: Colette H. Featherly
Title: Senior Vice President
BORROWER:
HALOZYME THERAPEUTICS, INC.
By: /s/ Laurie Stelzer
Name: Laurie Stelzer
Title: Senior Vice President, CFO
LENDERS:
OXFORD FINANCE LLC
By: /s/ Colette H. Featherly
Name: Colette H. Featherly
Title: Senior Vice President
HALOZYME, INC.
By: /s/ Laurie Stelzer
Name: Laurie Stelzer
Title: Senior Vice President, CFO
SILICON VALLEY BANK
By: /s/ Kristine Rohmer
Name: Kristine Rohmer
Title: Vice President
 





4

